Citation Nr: 9912086	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
June 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to service-connection for 
PTSD.

The case was previously before the Board in June 1995 and was 
remanded to the RO for additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the RO has continued the denial of the veteran's claim, and 
he has continued his appeal.  The case is now returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat during his service.

3.  The veteran's claimed inservice stressors are not 
corroborated by credible evidence, with one exception, 
specifically as a member of an artillery unit who has service 
connected hearing loss, it is accepted that the veteran did 
experience noise exposure while serving in Vietnam.

4.  Although there is some medical evidence of record that 
the veteran has been diagnosed with PTSD, the diagnoses of 
PTSD have primarily been based upon unverified stressors, not 
his one verified stressor.

5.  The overwhelming preponderance of the medical record 
indicates that the veteran does not have a diagnosis of PTSD.

6.  The veteran does not have PTSD as a consequence of 
military service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's DD Form 214 reveals that he received 
the National Defense Service Medal, Vietnam Campaign Medal, 
and Vietnam Service Medal.  He was assigned to G Battery, 
29th Artillery.  His military occupational specialty was as a 
field artillery rocket crewman.  His service in the Republic 
of Vietnam was from September 1970 to June 1971.

Review of service medical records reveals that on physical 
examination for induction in July 1969, the veteran reported 
having worry-depression, and frequent trouble sleeping, but 
he was not under a doctor's care.  Psychiatric findings were 
normal.  The veteran was examined in January 1970 for 
complaints of insomnia and excessive worry and the examiner 
noted the insomnia and worry was in regard to the veteran's 
teenage years as a civilian.  The examiner reported the 
veteran was currently enjoying his work and his opinion was 
that the veteran had no psychiatric or psychopathic 
tendencies.

Further review of service medical records reveals the veteran 
was first clinically examined for hearing loss in November 
1970, after he complained of continuous ringing in his left 
ear.  An audiogram of the veteran in November 1970 indicated 
sensorineural hearing loss of the left ear.  The right ear 
hearing was normal.  The veteran was given a physical profile 
for no duty near loud noises.  Additional audiograms of the 
veteran in January 1971, March 1971, and June 1971 confirm 
sensorineural hearing loss in the left ear and also indicate 
worsening hearing in the right ear, although the Board notes 
the results were inconsistent.  The service medical records 
contain no medical history regarding the origin or causation 
of the veteran's hearing loss.  There is no record of the 
veteran being hospitalized at any time during his service for 
any sudden injury to his ears or injury to his hearing.

In July 1971, the veteran submitted a claim seeking service 
connection for hearing loss.  He listed June 1971 as the date 
of treatment at the 95th Evacuation Hospital and there was no 
medical history given.  He underwent VA examination in August 
1971 and it was noted that the veteran was very inconsistent 
in his responses and his hearing level improved with 
continued testing.  There was a diagnosis of normal hearing 
in the right ear and a very mild hearing loss in the left.  
There were no complaints of any sudden acoustic trauma, nor 
were there any complaints of any stressor incident or of a 
psychiatric disorder.

Service connection for a bilateral sensorineural hearing loss 
was granted by a September 1971 rating decision.

In September 1977, the veteran submitted a claim seeking 
service connection for a right foot injury, which he claimed 
occurred while stationed in Germany.  Once again, there were 
no reported stressors or psychiatric complaints.

In March 1978, the veteran submitted a claim seeking an 
increased evaluation for his service connected hearing loss.  
Again, there were no reported stressors or psychiatric 
complaints.

In a June 1978 medical report from H. John Jacob, M.D., the 
veteran was seen for his hearing complaints, and gave a 
history of having lost his hearing while refueling a 
helicopter.  He reported losing his hearing immediately 
following the noisy episode.  It was reported that he had 
experienced no trauma to the ear.  The record indicated some 
degree of hearing loss in the left ear but reported the 
hearing loss was peculiar in configuration and was not 
classic for noise exposure.

A June 1978 VA examination reported normal right ear hearing 
and only slight left ear hearing loss.  Again, there were no 
reported stressors or psychiatric complaints.

In February 1979, the veteran submitted a claim seeking an 
increased evaluation for his service connected hearing loss.  
Again, there were no reported stressors or psychiatric 
complaints.

The veteran underwent a VA examination in April 1979, that 
again showed normal hearing in the right ear and moderate 
hearing loss in the left.  He reported severe irritation from 
noise and tension from his ear condition.  By a May 1979 
rating decision, service connection was granted for tinnitus.

In August 1979, the veteran again submitted a claim seeking 
an increased evaluation for his hearing loss.  He also 
reported that his hearing loss was having a serious effect on 
his nerves, because of problems with noise.  This was the 
first time of record that the veteran had reported nervous 
problems, although he reported these nervous problems were 
caused by his hearing difficulty and again did not report any 
stressor incidents in service.  The RO sent the veteran a 
letter, in September 1979, indicating that if he desired 
service connection for a nervous condition he should submit 
supporting medical evidence.  The veteran did not respond.

A report was received from Dr. Jacob, dated in August 1979, 
which this time reported a history of the veteran having had 
an acoustic trauma from an explosion in Vietnam.  The Board 
notes that this was the first recorded history of the veteran 
having experienced any explosion in Vietnam and that this was 
contradictory to the earlier history offered.

The veteran underwent VA examination in April 1981 and it was 
noted that he was experiencing progressive sensorineural 
hearing loss.  The history also noted the veteran was 
employed as a postal employee and he reported exposure to 
noise on a constant basis.  He was advised to refrain from 
further noise exposure to not worsen his condition.  Again, 
there were no reported stressors or psychiatric complaints, 
nor any reported acoustic trauma in Vietnam.

A VA outpatient treatment record indicates that the veteran 
began treatment for an anxiety disorder in July 1983 after 
complaining about his nerves.  The veteran underwent a 
psychiatric evaluation in July 1983, and gave a history of 
bad nerves, reporting that he could not deal with noise and 
suffered from intense ear pain.  He also reported withdrawing 
from people, occasional insomnia, varied appetite, 
depression, and that his inability to deal with noise was 
affecting his marriage.  He denied hallucinations, nightmares 
or flashbacks.  The initial assessment was that of anxiety, 
depression and hearing problems, and also marital stress.  
The diagnosis was deferred.  In August 1983, the veteran was 
diagnosed with generalized anxiety disorder.  An Axis II 
diagnosis was deferred.  A therapy record from April 1984 
noted that the veteran had been attending either weekly or 
bi-weekly therapy since August 1983.  His diagnosis of a 
generalized anxiety disorder was continued, and his Axis II 
diagnosis remained deferred.  It was also noted by the 
therapist that the veteran was not willing to go beyond his 
blaming the government, the military, and the VA for all his 
troubles and that he seemed to be solely focused on an 
increase in VA benefit monies as the sole solution to all his 
problems.

On a VA audio examination in May 1984, the veteran again 
reported difficulty with his nerves as a result of his 
trouble hearing.

In March 1988, the veteran, through his representative, 
requested service connection for an acquired psychiatric 
disorder and for the first time discussed an incident 
involving being under enemy small arms, rocket, and mortar 
fire at Hill 65, south of Da Nang, while assigned to G 
Battery, 29th Artillery.  It was reported that members of his 
unit were killed as a direct result of enemy action.  The 
veteran also reported losing his hearing during a monsoon and 
being evacuated from Hill 65 to Da Nang after losing his 
hearing.  The veteran reported that his current symptom was 
re-living his loss of hearing and excruciating ear pain 
whenever the weather approximated monsoon conditions.

In May 1989, a VA report diagnosed the veteran with 
generalized anxiety disorder with depressive features and 
stated that noise exposure in Vietnam has had a lot to do 
with the anxiety disorder.

The Board, by a June 1990 decision, denied service connection 
for an acquired psychiatric disorder to include as not 
proximately due to or the result of a service-connected 
disease or injury.

In an August 1991 statement, the veteran indicated he was 
seeking service connection for PTSD, and he reported his PTSD 
was due to his hearing loss.  He stated that he had a lot of 
fear of losing his hearing again.

In December 1991, the veteran submitted a letter, from Louis 
Hoffman, M.D., which describes the veterans symptoms, 
including difficulty sleeping, nightmares, difficulty 
concentrating and maintaining employment, as characteristic 
of "POST TRAUMATIC SHOCK Syndrome."  The basis for this 
diagnosis was not discussed.

The veteran's DA Form 20 was received in April 1992 and 
showed participation in an unnamed campaign while in Vietnam, 
but otherwise contained no further significant information.

Received in April 1992 were the veteran's VA weekly therapy 
treatment notes spanning from August 1983 to April 1984.  
These records clearly indicated that the majority of the 
veteran's complaints were related to his reported tinnitus 
and hearing loss.  He complained of constantly being 
aggravated and on edge because of his avoidance of noise and 
his difficulty understanding conversations.  The veteran 
complained on many occasions that he believed his mental 
problem was due to his hearing problem.  The veteran also 
spent numerous therapy sessions discussing his marital 
relationship.  A therapy session record from December 1983 
noted that the veteran was concerned that his initial 
psychiatric diagnosis was not severe enough to warrant an 
increase in his VA pension benefits.  The veteran also 
indicated his concern that the RO would not relate his mental 
and physical disabilities.  In January 1984, the veteran 
complained of the need for additional money, and expressed 
his belief that it was the government's responsibility to 
take care of him as he was not disabled prior to service.  He 
stated that he did not get much sympathy because people did 
not know if he was faking or not.  Later in January 1984, the 
veteran again stated that he hoped to gain more money and 
psychological treatment by participating in therapy.  In 
February 1984, the veteran repeated that his focus on 
treatment was only what money he might gain down the line.  
In April 1984, the veteran indicated that he was thinking of 
discontinuing treatment but stated it was probably more 
beneficial to continue, because he needed an increase in his 
compensation and if stopped coming they might think he was 
cured.  He indicated he wanted to continue treatment at least 
until his claim was resolved.  The veteran's therapy sessions 
were entirely negative for any reported stressors or traumas 
in Vietnam.

Also received in April 1992 were additional VA outpatient 
treatment records which spanned from March 1985 to January 
1992.  These indicated that the veteran was receiving 
medication for his anxiety and intermittent treatment.  They 
indicate that the veteran continued to relate his anxiety to 
his tinnitus and hearing loss.  They are entirely negative 
for any reported stressors or traumas in Vietnam.

In April 1992, the veteran submitted a statement reporting 
specific stressor incidents.  He reported that he was sent 
from Da Nang to Hill 65 in a position supporting Marines and 
that his injury occurred while standing at the perimeter and 
talking to a Marine friend nicknamed "Trip."  The veteran 
stated there were bright flashes of light and all of a sudden 
he looked around and "Trip" was gone without a trace.   The 
veteran stated that he was totally deaf in both ears as a 
result of this attack, with severe discomfort and tinnitus.  
The veteran stated he was returned to an artillery unit and 
he started having flashbacks and nightmares because he was 
afraid of going totally deaf.

On VA examination in May 1992, the examiner noted that the 
evidentiary record was entirely negative for any acquired 
psychiatric disorder related to service on any basis.  It was 
noted that an anxiety disorder was manifested many years 
subsequent to service without any evidence of a nexus between 
it and the veteran's service connected disability.  It was 
also noted that the record was entirely negative for PTSD.  
The veteran reported flashbacks of being in the field when 
bombing was going on and then losing his hearing for four 
days.  The veteran reported a noise phobia.  The examiner 
diagnosed adjustment problems with mixed emotions, anxiety 
and depression, generalized anxiety with depression.  The 
examiner discussed the veteran's history and noted that the 
veteran only talked about one incident when he lost his 
hearing and did not show much distress or anxiety when 
discussing it.  The examiner did not feel the veteran had 
PTSD.

In May 1993, the veteran submitted a certificate of handicap 
or disability, dated in November 1989, which was partially 
illegible, but appeared to state that the veteran was 
disabled due to PTSD and depression.  There was no basis for 
the diagnosis offered.

Following the Board's June 1995 remand, the veteran submitted 
another statement, in August 1995, regarding his reported 
stressor.  The veteran stated that while assigned to G 
Battery, 29th Artillery in late 1970, early 1971, he 
witnessed a firefight in progress involving a Marine with a 
50 caliber gun.  The veteran stated he could not see all the 
results because it was dark but he had a Marine friend named 
"Trip" and after that incident, he never saw "Trip" again.  
The veteran further reported that the injury to his ears and 
hearing took place during the same time period while 
refueling a Chinook helicopter.

Subsequently received was a record of the veteran having 
undergone VA hospitalization from July 1995 to August 1995.  
This indicated the veteran was admitted through the emergency 
room with complaints of having been depressed for the past 
year.  The veteran claimed to be irritable and to be having 
difficulty with noise in his building.  He also complained of 
hearing a voice but was vague about its content.  The 
assessment was of an Axis I diagnosis of psychotic disorder, 
not otherwise specified; and on Axis II of a paranoid 
personality disorder, unspecified.

Received in September 1995 was a letter from Dr. Hoffman, 
responding to the RO's request for additional information 
about his prior treatment of the veteran.  The letter 
indicated that the veteran was only seen on one occasion in 
November 1991 and that was the basis of the prior evaluation.  
Dr. Hoffman provided no further pertinent information.

In February 1996, the veteran underwent a VA psychological 
evaluation and a psychiatric examination by a board of two 
examiners.  On psychological evaluation, the veteran reported 
that his constant aural pain was the major focus of his life.  
The veteran reported the loud sounds were the origin of his 
PTSD.  The psychological testing concluded that the veteran 
was suffering from chronic feelings of depression and 
anxiety.  It was also stated that the veteran was not easily 
placed in a specific diagnostic category and there was 
evidence to support, in some fashion, all the diagnoses he 
has received in the past.

On psychiatric examination by a board of two examiners, the 
veteran reported that all of his problems began in Vietnam 
secondary to his loss of hearing.  He reported losing his 
hearing in either a shelling episode or during a refueling.  
The veteran reported a friend disappeared during a firefight.  
Both psychiatrists agreed that primary diagnosis was that of 
a psychosis, not otherwise specified, based on the reported 
history of auditory hallucinations.  Personality traits of a 
paranoid and avoidant nature were also thought to be present, 
but it was felt the diagnosis could not be made on the basis 
of an interview.  The examiners also noted that certain 
features of PTSD were present, such as social isolation, and 
difficulty sleeping, but it was not possible to make a 
diagnosis of PTSD in the presence of a thought or psychotic 
disorder.  It was considered noteworthy that there was no 
mention or complaint of nightmares and that throughout the 
1980s the veteran had been diagnosed with generalized 
anxiety, with many symptoms related to the stress of marriage 
and not to events 12 or 13 years earlier.

Received in June 1996 was a report from the U.S. Army & Joint 
Services Environmental Support Group (ESG), which documented 
that Da Nang airfield was subject to rocket and mortar 
attacks during the September to October 1970 timeframe.  It 
was also noted that the Marines did provide operational 
security support, however, there was no record of any combat 
activities which involved the Marines.  It was also noted 
that rocket attacks occurred at Camp Eagle in October and 
December 1970 upon the 2d Battalion, 11th Artillery.  
However, the Board notes this was not the unit to which the 
veteran was assigned.

Following the receipt of the ESG report, in April 1997, the 
board of two examiners who had previously performed the 
psychiatric examination of the veteran in February 1996, 
again examined him.  On this examination, the veteran denied 
hearing voices that were not there, as had been reported on 
the prior examination.  Asked about nightmares, the veteran 
indicated that his noise exposure was the nightmare.  The 
Axis I diagnosis was that of a psychosis, not otherwise 
specified.  There was also an Axis II diagnosis of 
personality traits.

Received in March 1998 was a report from H. Makii, D.O., 
which stated that the veteran had given a history of 
recurrent nightmares of death and dying.  The veteran 
reported being injured in Vietnam, and also reported watching 
his mother die and seeing his father shot 6 times.  The 
veteran reported having both ears injured and becoming 
totally deaf in Vietnam.  An Axis I diagnosis of PTSD, 
chronic was made.

Also received in March 1998 was a statement from the veteran 
in which he reported that the marine previously referred to 
as "Trip" was named Patterson.

In August 1998, the veteran submitted one photograph, 
reported to be of him in service, and two statements from his 
sisters, which both reported that since his miliary service, 
the veteran had complained of hearing loss, tinnitus, and 
PTSD.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD.  It is argued that 
the veteran developed PTSD as a result of his service in the 
Republic of Vietnam.  The veteran has reported different 
stressors at different times.  On some occasions, the veteran 
has argued that his stressor was going temporarily deaf as a 
result of noise exposure while in Vietnam.  The veteran has 
alternated between reporting that his deafness resulted from 
refueling a helicopter, or resulted from enemy mortar and 
rocket fire.  On other occasions, the veteran has reported 
that his stressor was coming under enemy fire while at a Hill 
65.  The veteran has also claimed on some occasions that his 
unit suffered casualties as a result of enemy fire and he has 
also reported that a Marine named "Trip" disappeared during 
such enemy shelling.  It is argued that the veteran has been 
diagnosed with PTSD by competent medical authorities and that 
these diagnoses support the granting of service connection.

The Board notes that to the extent that the record indicates 
that the veteran has been diagnosed with a personality 
disorder, a character disorder is not a disability for which 
service connection may be granted.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (1998).  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), aff'd, 110 F.3d 56 (Fed. Cir. 1997) (specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs").  See also 
Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was exposed to multiple stressor incidents during his 
service.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, Supra.  Furthermore there has been 
medical evidence of a diagnosis of PTSD, as evidenced by a 
certificate of disability, dated in November 1989, which 
reported PTSD and depression; the December 1991 report from 
Dr. Hoffman, which diagnosed PTSD; and the March 1998 report 
from Dr. Makii, who diagnosed PTSD.  Accordingly, the Board 
finds that the appellant's claim is plausible, as there is 
evidence of a stressor incident or incidents in service (the 
veteran's contentions), evidence of the current disability 
(Dr. Hoffman and Dr. Makii's evaluation), and also seemingly 
competent evidence that the current disability is a 
"residual" of the reported stressors experienced in service 
(Dr. Hoffman and Dr. Makii's evaluation).  See Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the medical 
record has been fully developed to the extent possible.  All 
medical treatment records identified by the veteran have been 
obtained.  There is no indication of any further treatment 
records that would affect the evaluation of the veteran's 
claim.  Likewise, the Board is also satisfied that the record 
is fully developed as to whether the veteran's claimed 
inservice stressors are corroborated by credible evidence.  
In this regard, the Board notes that the veteran has been 
provided with multiple opportunities to offer as much 
detailed information as possible regarding his claimed 
stressors and verification of the claimed stressors has been 
attempted through ESG.  The Board does note that after the 
ESG report was obtained, the veteran did subsequently provide 
additional information by more specifically identifying the 
Marine named "Trip" as being named "Patterson."  The Board 
notes, however, that the ESG report previously received 
specifically noted that there were no combat activities 
involving the Marines in the area claimed by the veteran and 
there were no Marine casualties identified.  Therefore, the 
additional information of the name "Patterson" provided by 
the veteran does not warrant any further ESG review.  The 
Board notes that this case has already been remanded 
previously for further development and for ESG review, and 
the Board finds that there is nothing further to be gained by 
again remanding the case.  Any further remand would only 
result in an unwarranted delay to the veteran's claim.  
Therefore, the Board concludes there is no further assistance 
to the veteran required to comply with the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") cited the three elements 
required by § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence".  Id. at 142.  The Court also held that, 
in order to permit judicial review of a denial of service 
connection for PTSD by the Board, the Board must generally 
make specific findings of fact as to whether the veteran was 
engaged in combat with the enemy and, if so, whether the 
claimed stressors were related to such combat.  Id. at 145.

Regarding whether the veteran was engaged in combat, the 
Board does note that the veteran did serve in an artillery 
unit, G Battery, 29th Artillery, during his service in the 
Republic of Vietnam from September 1970 to June 1971.  This 
is verified by his DD Form 214 and DA From 20.  The Board 
also accepts that the veteran was exposed to acoustic trauma 
from the firing of artillery, which is why he is service 
connected for bilateral hearing loss and tinnitus.  However, 
the Board notes that the veteran's exposure to acoustic 
trauma is not shown to have occurred during combat operations 
or while engaged in combat.  The Board finds that there is no 
evidence that the veteran engaged in any combat while 
performing his duties with his artillery unit.  In this 
regard, the Board notes that the veteran's service personnel 
records are entirely negative for any awards or decorations 
that would indicate combat participation.  Service medical 
records are further negative for any traumatic injury claimed 
to have resulted from combat participation.  Service medical 
records do indicate a hearing loss but they do not indicate 
that the hearing loss occurred during combat.  The Board has 
also considered that the veteran's DA Form 20 indicates that 
the veteran participated in an unnamed campaign.  The Board 
finds, however, that participation in a campaign simply 
indicates one's presence during a certain time period of 
operations and does not indicate actual participation in 
combat.  Accordingly, the Board finds that the veteran did 
not engage in combat and as his reported stressors are not 
combat related, his lay testimony, by itself, will not be 
sufficient to establish the alleged stressors, and the Board 
must determine whether service records or other independent 
credible evidence corroborates the alleged stressor.  See 
Dizolgio, supra.

In assessing the veteran's overall credibility regarding his 
reported stressors, the Board notes that the veteran 
submitted claims for seeking service connection for other 
disorders in 1971, and 1977, and although it clearly would 
have been in his interest to have reported any stressor 
incidents or combat related trauma, or any psychiatric 
complaints, the veteran made no such reports.  It was not 
until August 1979, that the veteran first reported having a 
nervous disorder, and at that time he claimed the disorder 
was secondary to his hearing loss.  The Board finds that the 
passage of time following the veteran's service under these 
circumstances, prior to his making any complaints of 
stressors does tend to lessen his credibility.

Furthermore, the veteran has been extremely inconsistent in 
the details of his reported stressors and this inconsistency 
also further lessens his credibility.  For example, in June 
1978, the veteran reported to Dr. Jacob that he lost his 
hearing while refueling a helicopter and that he had no 
trauma to the ear.  However, in August 1979, the veteran 
reported to Dr. Jacob that he had acoustic trauma from an 
explosion in Vietnam.  This is but one of many instances when 
the veteran has given an inconsistent  history and such 
inconsistency also lessens his credibility.

In addition to the above factors which diminish the veteran's 
credibility, the Board notes that there are numerous 
treatment records in which an observation was made that the 
veteran's primary motivation was the pursuit of increased 
compensation and the receipt of increased VA monies.  His VA 
therapy treatment records from August 1983 through April 1984 
contain numerous references to the veteran being concerned 
about whether his treatment records were severe enough to 
warrant additional benefits.  The April 1984 VA therapy 
summary stated that the veteran seemed solely focused on an 
increase in VA benefit monies as the sole solution to all his 
problems.  The Board finds that the veteran's clearly 
expressed interest in receiving increased compensation, above 
all other treatment objectives, does significantly call into 
question his motivation and also lessens his overall 
credibility.

Turning now to the evaluation of whether the veteran's 
stressors are corroborated, the Board notes that service 
personnel records and service medical records do indicate 
that the veteran experienced some noise exposure as an 
artillery crew member and he did incur some loss of hearing, 
which was reflected by the granting of service connected for 
bilateral hearing loss.  At least to that extent, the 
veteran's contentions that he experienced a hearing loss in 
service have been satisfactorily corroborated.

However, the Board notes that the veteran reported numerous 
other stressor events as the cause of his claimed PTSD, which 
have not been corroborated.  For example, the Board notes 
that one of the stressors the veteran has frequently reported 
is having experienced deafness in service.  However, the 
veteran's service medical records are negative for any 
complaints of sudden acoustic trauma and there is no 
indication that the veteran was ever hospitalized for 
deafness during his service.  Service medical records did 
indicate a sensorineural hearing loss in the left ear, 
although readings were inconsistent, and there was one 
occasion on which mild hearing loss in the right ear was 
shown.  Immediately after service, on VA examination in July 
1971, readings were again inconsistent and the diagnosis was 
only mild hearing loss in the left ear and the right ear had 
normal hearing.  Thus, there are no records within service or 
thereafter that indicate that the veteran ever experienced 
deafness in service and to that extent, the claimed stressor 
is rebutted.

In March 1988, the veteran reported that he came under fire 
at a Hill 65.  At that time, he reported that members of his 
unit were killed as a result.  In April 1992, the veteran 
reported that he was standing on the perimeter of Hill 65 
while talking with a Marine named "Trip", and after 
receiving enemy fire, "Trip" was gone without a trace and 
the veteran was totally deaf in both ears.  In August 1995, 
the veteran reported that he could not see the results 
because it was dark but "Trip" disappeared during a 
firefight, and the veteran reported his hearing injury took 
place at the same time period while refueling a helicopter.  
Once again, the Board notes the veteran's inconsistencies in 
reporting this stressor.  On one occasion, the veteran states 
his hearing was injured from enemy fire, and on another he 
states from refueling a helicopter.  On one occasion the 
veteran reports he was standing and talking with a Marine 
named "Trip" when he disappeared, and on another he reports 
not seeing the results because it was too dark.  The Board 
finds that these inconsistencies in the veteran's history 
significantly diminish the credibility and believability of 
that history.  The Board further finds that ESG verification 
of the veteran's reported stressors was attempted and 
demonstrated that Marines were not involved in any combat 
activities in the area in which the veteran's unit was 
located.  The ESG report was negative for any Marine 
casualties and was negative for any casualties amongst the 
veteran's unit.  While the ESG report did indicate that Da 
Nang airfield was subject to rocket and mortar attacks on 
certain occasions, the time of such attacks did not 
corroborate the veteran's claims, as he reported attacks at a 
different time frame.  Furthermore, there is no indication 
that the veteran was present at the time of any such attacks 
as the veteran has failed to provide any substantiated 
corroborative details.  Therefore, the Board finds that the 
veteran's claims regarding a stressor while on Hill 65 are 
also not corroborated, but instead are rebutted.

As there is no independent corroboration of any of the 
veteran's claimed stressors, other than his having been 
exposed to noise during service which resulted in a bilateral 
hearing loss, the Board finds the veteran's claimed stressors 
are not verified.  Furthermore, the single corroborated fact 
that the veteran was exposed to noise does not serve to 
corroborate any of the veteran's other claimed stressor 
incidents.  The Board finds the veteran's other claimed 
stressors to be substantially incredible and entirely 
unverified.

Turning now to an evaluation of the medical evidence, the 
Board has noted that the veteran was diagnosed with PTSD on 
at least two, and perhaps three different occasions.  In 
December 1991, Dr. Hoffman diagnosed PTSD, although it is 
noted that the basis for the diagnosis was not discussed and 
it was apparently predicated on an unquestioned acceptance of 
the veteran's history, which as noted above has been found by 
the Board to be primarily unreliable.  Furthermore, by his 
September 1995 letter, Dr. Hoffman indicated that he only 
evaluated the veteran on one occasion.  It was therefore 
evident that Dr. Hoffman's evaluation of the veteran took 
place without the benefit of the review of the veteran's 
complete medical record.  Also of record was a November 1989 
certificate of handicap or disability, which was partially 
illegible but appeared to indicate a diagnosis of PTSD and 
depression, although no basis for the diagnosis of PTSD was 
explained.  Finally, the March 1998 report from Dr. Makii 
indicated a diagnosis of PTSD.  However, this diagnosis was 
based on reported stressors of having been injured in 
Vietnam, having watched his mother die, and having seen his 
father shot.  The Board notes that two of these three 
stressors  are not events that occurred in service.  
Furthermore, it is unclear what precisely was being referred 
to by the report of being injured in Vietnam, and to the 
extent this referred to the veteran's reports of traumatic 
injury that resulted in sudden deafness, as noted above such 
a stressor was not verified.  The Board also notes that Dr. 
Makii's diagnosis was made without benefit of a review of the 
veteran's complete medical record.

As for this medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds, however, that this medical evidence 
favoring the veteran's claim is not shown to be based 
predominantly on the veteran's verified history of noise 
exposure, but is instead seemingly based on the history 
provided by the veteran which has been found to be unreliable 
as discussed above.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Likewise, medical statements which accept a 
veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).

In contrast to the medical records which did diagnose PTSD, 
the Board notes that the overwhelming preponderance of the 
medical records indicate that the veteran is not diagnosed 
with PTSD.  In this regard, the Board notes that the veteran 
underwent extensive VA therapy in 1983 and 1984, as well as a 
psychiatric evaluation, which indicated a diagnosis of 
generalized anxiety disorder.  This diagnosis was continued 
on subsequent VA outpatient treatment records, as well as 
upon VA examination in May 1992.  On that VA examination, the 
examiner noted that he did not believe the veteran had PTSD 
as he did not show any distress or anxiety when discussing 
his alleged stressor incident.  On VA hospitalization from 
July to August 1995, the veteran was diagnosed with a 
psychotic disorder, not otherwise specified, and a paranoid 
personality disorder.  The veteran also underwent a VA 
psychiatric examination by two examiners in February 1996 and 
April 1997, and it was concluded that the veteran did not 
have PTSD, but instead had a psychosis, not otherwise 
specified, and unspecified personality traits.

The Board notes that all of the VA diagnoses were made with 
the benefit of review of the veteran's complete medical 
record, which apparently was not done by those private 
physicians who did make a diagnosis of PTSD.  Therefore, the 
Board finds the medical evidence indicating that the veteran 
does not have PTSD, to be of greater weight and probative 
value then the evidence to the contrary.  Thus, even if the 
veteran's claimed stressors had been satisfactorily 
corroborated, the overwhelming preponderance of the medical 
record concluded that the veteran does not satisfy the 
diagnostic criteria for PTSD.

In conclusion, the Board finds that the veteran's claimed 
stressors are uncorroborated by the evidentiary record, with 
one exception which is that the veteran was exposed to noise 
resulting in hearing loss.  The Board further finds that the 
medical evidence of a diagnosis of PTSD of record was 
primarily based upon the uncorroborated stressors.  
Furthermore, the Board finds and to the extent that any of 
the medical evidence that diagnosed PTSD was based upon the 
only verified stressor, that the overwhelming preponderance 
of the medical record also weighs against a diagnosis of 
PTSD.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim.


ORDER

Service connection for PTSD is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

